      Case: 3:15-cv-00365-wmc Document #: 182 Filed: 08/19/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

GABRIEL G. RAMIREZ,

                              Plaintiff,                              ORDER
       v.
                                                                   15-cv-365-wmc
L. KRANSKI and SWEEN,

                              Defendant.


       Following a two-day trial, a jury found no liability on pro se plaintiff Gabriel

Ramirez’s Fourteenth Amendment excessive force claims against defendants Dane County

Jail Deputies L. Kranski and Sween, related to a cell extraction at the Dane County Jail on

November 12, 2014. Ramirez has filed a notice of appeal (dkt. #172), and there are three

motions currently pending that this order resolves (dkt. ##176, 177, 179).

       First, Ramirez submitted a transcript request form asking for transcripts for every

document filed in this lawsuit to date. (Dkt. #176.) Construing this filing as a motion for

a transcript to be prepared at government expense under 28 U.S.C. § 753(f), this motion

will be denied without prejudice.

       Under 28 U.S.C. § 753(f), a party proceeding in forma pauperis is entitled to a free

transcript only after the “trial judge or a circuit judge certifies that the suit or appeal is not

frivolous (but presents a substantial question).” Documents filed in this case are not

transcripts that can be created at no fee under this statute. If Ramirez needs copies of

filings in this case, he should direct his request to the clerk of court, understanding that he

will be responsible for paying upfront for copies of any documents, at a rate of $0.10 per

page. If Ramirez wishes to obtain transcripts of the hearings and trial of this case, he may
      Case: 3:15-cv-00365-wmc Document #: 182 Filed: 08/19/21 Page 2 of 3




renew this motion, provided that he lists the description and date(s) of the transcribed

proceeding he wishes to have prepared at the government’s cost.

       Second, Ramirez has filed a motion requesting that the court order that the $40

subpoena fee be paid out of his inmate release trust account. (Dkt. #177.) The court is

denying this motion. Ramirez points out that the court agreed that Ramirez could use his

release account to pay this fee. While the court agreed that Ramirez could request to use

his release account for that fee, the court lacks the authority to direct state officials to pay

for litigation costs from his release account. Ramirez is free to ask prison officials to remit

the $40 payment from his release account, but that appears unnecessary since Ramirez has

the ability to pay that fee from his inmate trust account. The trust fund account statement

that Ramirez submitted in support of his motion to proceed in forma pauperis on appeal

shows his average monthly deposit between February and August of 2021 to be $253.65,

and that he had a balance of $44.20 in that account as of August 10, 2021. (See dkt. #180,

at 1.) Although this amount of money might qualify him for in forma pauperis status, it

does not mean that he is unable to pay the full $40 subpoena fee from his inmate trust

account. Accordingly, this motion is DENIED.

       Third, Ramirez seeks leave to proceed in forma pauperis on appeal. (Dkt. #179.) His

trust fund account statement shows that he is unable to prepay the full $505 appellate

filing fee (dkt. #180), so the motion is granted. See 28 U.S.C. § 1915(a). Under

§ 1915(b)(1), Ramirez must make an initial partial payment of the appellate fee, which

the court has calculated as $50.73. Ramirez may have until September 9, 2021, to make

the initial partial payment by check or money order. If necessary, he may arrange with


                                               2
      Case: 3:15-cv-00365-wmc Document #: 182 Filed: 08/19/21 Page 3 of 3




prison authorities to pay some or all of the amount from his release account. If he fails to

make the required payment by September 9, the appeal may be dismissed. Ramiez must

pay the remainder of the $505 appellate filing fee in monthly installments pursuant to 28

U.S.C. § 1915(b)(2).




                                         ORDER

       IT IS ORDERED that:

       1) Plaintiff Gabriel Ramirez’s motion for transcripts (dkt. #176) is DENIED

          without prejudice.

       2) Plaintiff’s motion for order (dkt. #177) is DENIED.

       3) Plaintiff’s motion for leave to proceed in forma pauperis on appeal (dkt. #179) is

          GRANTED. Plaintiff may have until September 9, 2021, to make the initial

          partial payment of $50.73 by check or money order. If necessary, he may

          arrange with prison authorities to pay some or all of the amount from his release

          account. If he fails to make the required payment by September 9, the appeal

          may be dismissed. Plaintiff must pay the remainder of the $505 appellate filing

          fee in monthly installments pursuant to 28 U.S.C. § 1915(b)(2).


       Entered this 19th day of August, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             3
